DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO2019/035553A1 (see Lee et al US 2019/0351446A1 for English Translation) in view of Wyatt et al US 2004/0241327 A1 or JP-2001-286806 and KR10-0846619.
As to claims 1 and 6, Lee et al (see Figs 3 and 5) discloses a slot die coater adjusting device, wherein the slot die coater adjusting device is capable of adjusting the slot die coater including a lower die having a lower discharge hole for discharging a first active material slurry and the upper die having an upper discharge hole for discharging a second active material slurry, to adjust a distance between the lower discharge hole and the upper discharge hole by allowing the upper die to move (see Figs Fig 5 and para [0068] and [0077]).  Lee et al lacks teaching pressing block assemblies respectively provided to both longitudinal sides of a slot die coater and fixed to an upper die of the slot die coater, a linear motion guide, a servo motor and a reducer. JP’806 teaches (see Figs 5-7) a coating apparatus including a die body 11 having pressing block assemblies (18) respectively provided to both longitudinal sides of a slot die coater and fixed to an upper die of the slot die coater a linear motion guide (27) disposed at a lower portion of the pressing block assembly and connected to the pressing block assembly to guide a movement of the pressing block assembly (see para [0023-0024], [0027] and [0033-0035].  Wyatt et al also discloses (see Figs 1a, 1b and 15a, and para [0051]) a slot die body with adjustable lips having pressing block assemblies respectively provided to both longitudinal sides of a slot die coater.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pressing block assemblies as claimed with the slot die disclosed by Lee et al to adjust the gap and control the thickness of the coating material.  As to the servo motor and the reducer, KR’619 discloses (see Figs 1 and 3-5, English translation pages 6-8 KR’619) a coating assembly with a slot die 45 having a gap adjusting means 47 between the coating roller and the slot die with a servo motor (drive member 478, 20, 43) for moving the LM guide (12, 41); and a reducer (472 with a drive unit 472a) connected between the servo motor (478, 20, 43) and the LM guide (12, 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a linear motion guide, a servo motor and a reducer as claimed to precisely adjust the gap and apply the desired thickness of coating liquid (see English translation page 2 KR’619).
As to claims 2-3 and 7-8, Lee et al teaches an inclined block inclined at a predetermined angle relative to the ground or X-Z plane (see para [0046] and Figs 3 and 5), wherein the inclined portion is disposed at a lower portion but lacks teaching the specific location of the inclined portion relative to the moving unit.  In KR’619 the LM guide to support the LM guide disposed at the lower portion of the die connected to the gap adjusting means 47 (see Fig 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the inclined portion of Lee et al’s device at the lower portion of the LM guide as shown by KR’619 for sliding the guide as desired in adjusting the gap.

Allowable Subject Matter
Claims 4-6 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: KR’619 teaches a guide frame 41 (see Fig 1) but lacks teaching a ball screw.  Kawatake et al (US 2006/0096528 A1) teaches (see Figs 10 and 14) ball screws (34, 576).  However, Kawatake et al lacks teaching a ball screw installed inside the guide frame and connected to the reducer to receive the power therefrom; and a movable block fastened with the ball screw to linearly move in a front and rear direction of the slot die coater according to a rotation of the ball screw.  Prior art of record does not disclose or suggest a slot die coater as disclosed in claims 1 and 6 further comprising a ball screw installed inside the guide frame and connected to the reducer to receive the power therefrom; and a movable block fastened with the ball screw to linearly move in a front and rear direction of the slot die coater according to a rotation of the ball screw.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/